293 F.2d 46
Marvin DAYAN, aka Marvin Dayon, Appellant,v.PEOPLE of THE STATE of CALIFORNIA, Appellee.
No. 17020.
United States Court of Appeals Ninth Circuit.
July 24, 1961.

Nathan Newby, Jr., Los Angeles, Cal., for appellant.
Roger Arnebergh, City Atty., Philip E. Grey, Asst. City Atty., Wm E. Doran, Arthur Karma, Deputy City Attys., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
By habeas corpus, appellant Dayan, a chiropractor, makes a collateral attack on his state conviction for a violation of Section 2141 of the California Business and Professions Code. In sum, the charge was he practiced a little medicine.


2
We find his constitutional claims without merit. California can define the limits of its professions, and we find nothing unreasonable in the statutory classifications or the California interpretations thereof. The statute has sufficient specificity. See Collins v. Texas, 223 U.S. 288, 32 S.Ct. 286, 56 L.Ed. 439. And we find no lack of due process in the California proceedings.


3
All chiropractors apparently are fairly treated in California under their classification. But Dayan did not stay within it. While one comes from reading the record with some sympathy, we can find no law to help appellant.


4
The judgment of dismissal is affirmed.